 1                                                                     O
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11
12 PAUL BAEK, an individual,         )   CV 18-7475-RSWL-RAO
                                     )
13                  Plaintiff,       )
                                     )   ORDER re: Defendant’s
14                                   )   Motion To Dismiss For
          v.                         )   Improper Service of
15                                   )   Process [10]
                                     )
16 RADISH MEDIA, INC., SEUNG         )
   YOON LEE, ANKUR JAIN, and         )
17 DOES 1 through 25,                )
   inclusive,                        )
18                                   )
                                     )
19                  Defendants.      )
                                     )
20                                   )
21        Plaintiff Paul Baek (“Plaintiff”) brought the
22 instant Action against Seung Yoon Lee (“Defendant”),
23 among others,1 asserting claims based on labor law,
24 tort, and breach of contract.         Currently before the
25 Court is Defendant’s Motion to Dismiss Plaintiff’s
26 Complaint pursuant to Federal Rule of Civil Procedure
27
          1
28          Plaintiff also filed his Complaint against Radish Media,
     Inc. (“Radish”), Ankur Jain, and Does 1 through 25 inclusive.
                                     1
 1 (“FRCP”) 12 (b)(2) and 12 (b)(5) (“Motion”).          For the
 2 reasons set forth below, the Court chooses to Quash
 3 Service of Process.
 4                           I. BACKGROUND
 5 A.    Factual Background
 6       Radish Media, Inc.2 (“Radish”) “provides a meeting
 7 place for fiction readers seeking unique content and
 8 writers with fresh voices on human issues looking to
 9 reach people outside of the traditional publishing
10 house model.”      Compl. ¶ 11, ECF No. 1-1.      Defendant is
11 the founder and CEO of Radish.        Id. ¶ 13.    Plaintiff
12 started working for Radish in July 2016 as Head of
13 Content and Operations, and became Radish’s Chief
14 Operating Officer in March 2017.         Id. ¶¶ 11-14.
15       Plaintiff alleges that he learned Defendant had
16 been engaging in misconduct in his position as CEO of
17 Radish, including making extravagant personal
18 expenditures, buying third party itunes accounts to
19 write fake reviews about Radish, making false claims in
20 interviews to attract investors, and engaging in
21 inappropriate work behavior.        Id. ¶¶ 15-18, 21.     All
22 along, Defendant told Plaintiff to misrepresent the
23 company’s health to other executive-level employees,
24 and threatened to fire Plaintiff if he did not follow
25
26       2
            Radish is incorporated under the laws of Delaware, and
27   there is dispute over whether its American headquarters are in
     New York, New York, or San Francisco, California. See Decl. of
28   Doohaeng Lee ¶ 4, ECF No. 1-4; Decl. of Paul Baek ¶ 2, ECF No.
     16-1; Reply 4:2-6, ECF No. 17.
                                     2
 1 orders.     Id. ¶ 22.    Eventually, Plaintiff reported this
 2 information to the other executive-level employees.
 3 Id. ¶ 27.     In June 2017, Plaintiff was called into a
 4 meeting and was terminated because the company feared
 5 Plaintiff had or would expose the company’s unlawful
 6 practices to investors.        Id. ¶ 30.    During the meeting,
 7 Defendant offered to pay Plaintiff to sign a general
 8 release with a confidentiality clause, but Plaintiff
 9 refused and filed suit.        Id. ¶¶ 31, 32.
10        Defendant was born in South Korea and has resided
11 there his entire life.3       Decl. of Seung Yoon Lee in
12 Support of Removal (“Lee Decl. for Removal”) ¶ 2, ECF
13 No. 1-3.     Plaintiff served Defendant via certified mail
14 to Radish’s New York address pursuant to California
15 Code of Civil Procedure Sections 415.40 and 416.10.
16 Proof of Service Ex. A, ECF. No. 1-1.
17 B.     Procedural Background
18        On July 18, 2018, Plaintiff filed his Complaint [1]
19 in state court alleging fourteen claims.           The following
20 claims were specifically alleged against Defendant: (1)
21 intentional interference with contractual relations;
22
23        3
            In Plaintiff’s Complaint, he alleges that Defendant is a
24   resident of California, County of Los Angeles. Compl. ¶ 3.
     However, Defendant refutes this assertion in his Declaration and
25   in his Motion to Dismiss, and Plaintiff does not argue or present
     any evidence establishing that he resided in California as
26   alleged. See Lee Decl. for Removal ¶ 12; Mot. to Dismiss 1:14-
     16, ECF No. 10. Thus, the Court finds that Defendant is not a
27   resident of California. See Cranford v. United States, 359 F.
28   Supp. 2d 981, 984 (E.D. Cal. 2005) (“The court may weigh and
     determine disputed issues of fact on a Rule 12(b)(5) motion.”).
                                     3
 1 (2) intentional interference with prospective economic
 2 relations; (3) negligent interference with prospective
 3 economic relations; (4) violation of California
 4 Business & Professions Code § 17200, et seq.; and (5)
 5 violation of California business & Professions Code §
 6 17500, et seq.        On August 24, 2018, Defendant Radish
 7 filed its Notice of Removal [1-2].            On August 31, 2018,
 8 Defendant filed the instant Motion to Dismiss for
 9 failure to properly serve him and lack of jurisdiction
10 over him [10].4        Plaintiff timely opposed [16], and
11 Defendant timely replied [17].
12                             II. DISCUSSION
13 A.     Legal Standard
14        Federal Rule of Civil Procedure 12(b)(5) allows a
15 defendant to move to dismiss the action where the
16 service of process of a summons and complaint is
17 insufficient.        Service of process is specifically
18 governed by Federal Rule of Civil Procedure 4.
19        Where the validity of service is contested, the
20 burden is on the party claiming proper service to
21 establish the validity of that service.             Cranford v.
22 United States, 359 F. Supp. 2d 981, 984 (E.D. Cal.
23 2005).       Upon determining that process has not been
24 properly served on a defendant, "district courts
25 possess broad discretion to either dismiss the
26
27        4
              This Motion to Dismiss only pertains to Defendant Seung
28 Yoon Lee, and not the other parties named as Defendants in this
     Action.
                                       4
 1 plaintiff's complaint for failure to effect service or
 2 to retain the case but quash service that has been made
 3 on defendant."     Id.   See Stevens v. Security Pacific
 4 Nat'l Bank, 538 F.2d 1387, 1389 (9th Cir. 1976).
 5 B.   Discussion
 6      1.    FRCP 12(b)(5)
 7      Federal courts “cannot exercise personal
 8 jurisdiction over a defendant without proper service of
 9 process.”     CytoSport, Inc. v. Cytogenix Sports Labs.,
10 SRL, No. CIV.2:10-700 WBS KJM, 2010 U.S. Dist. LEXIS
11 136245, at *5 (E.D. Cal. Dec. 21, 2010) (citing Omni
12 Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97,
13 104 (1987)).     Pursuant to FRCP 4(f)(1), plaintiff may
14 serve an individual “by any internationally agreed
15 means of service that is reasonably calculated to give
16 notice, such as those authorized by the Hague
17 Convention on the Service Abroad of Judicial and
18 Extrajudicial Documents.”     Article 1 of the Hague
19 Convention provides that the Convention "shall apply in
20 all cases, in civil or commercial matters, where there
21 is occasion to transmit a judicial or extrajudicial
22 document for service abroad."      Convention on the
23 Service Abroad of Judicial and Extrajudicial Documents
24 in Civil or Commercial Matters art. 1, Entered into
25 Force for the United States, Feb. 10, 1969, 20 U.S.T.
26 361, 658 U.N.T.S. 163.
27      Defendant has resided in South Korea his entire
28 life.     Lee Decl. for Removal ¶ 2.   South Korea and the
                                  5
 1 United States are signatories of the Hague Convention.
 2 South Korea objects to Article 10 of the Hague
 3 Convention which allows for service by mail.5           See
 4 Republic of Korea Declarations and Reservations, HCCH,
 5 https://www.hcch.net/en/instruments/conventions/status-
 6 table/notifications/?csid=408&disp=resdn (last visited
 7 Oct. 11, 2018).      Moreover, to properly serve an
 8 individual in South Korea per the Hague Convention, a
 9 plaintiff must serve a translated version of the
10 Complaint through South Korea’s designated Central
11 Authority, as required by the Hague Convention.            See
12 Applied Medical Distribution Corp. v. AH Sung Int’l,
13 Inc., 2016 WL 7626475, (C.D. Cal. June 2, 2016)
14 (describing the first step under the Hague Convention
15 for serving an individual in South Korea is to send the
16 complaint, summons, and all related documents to South
17 Korea’s Central Authority, which then must effect
18 service on the individual).
19        Plaintiff failed to comply with the Hague
20 convention because Plaintiff served Defendant by
21 mailing an English copy of the Complaint to Radish’s
22 New York Office.       Opp’n at 9:15-18.     Plaintiff argues
23 that at the time of service, the case was venued in the
24 Los Angeles Superior Court and service was proper under
25
          5
26          Specifically, Article 10(a) provides that, as long as the
     “State of destination” does not object, the Convention “shall not
27   interfere with the freedom to send judicial documents, by postal
     channels, directly to persons abroad.” The Republic of Korea has
28   objected to Article 10.
                                     6
 1 California law.    Opp’n at 9:18-20.   However, this fact
 2 does not change the analysis, as California Code of
 3 Civil Procedure Section 413.10(c) provides that its
 4 rules outlining methods for serving individuals outside
 5 of the United States, are “subject to the provisions of
 6 the Convention on the ‘Service Abroad of Judicial and
 7 Extrajudicial Documents’ in Civil or Commercial Matters
 8 (Hague Service Convention).”     See also Volkswagenwerk
 9 Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699 (“By
10 virtue of the Supremacy Clause, U.S. Const., Art. VI,
11 the Convention pre-empts inconsistent methods of
12 service prescribed by state law in all cases to which
13 it applies.”).    Thus, Plaintiff’s failure to comply
14 with the Hague Convention renders his attempted service
15 improper.
16     As a remedy for Plaintiff’s failure to properly
17 serve Defendant, Defendant requests that the Court
18 Dismiss the claims against him.    However, because
19 “there is a reasonable prospect that Plaintiff will
20 ultimately be able to serve Defendant properly,” the
21 Court exercises its discretion to quash service
22 instead.    Harfouche v. Wehbe, No. 2:13-cv-00615-LDG-
23 NJK, 2014 WL 12646049, *3 (D. Nev. March 14, 2014).      As
24 such, Plaintiff shall have 45 days from the date of
25 this Order to effectuate proper service.
26     2.     FRCP 12(b)(2)
27     Because the Court finds that Plaintiff did not
28 properly serve Defendant, the Court lacks personal
                                7
 1 jurisdiction over Defendant.     Direct Mail Specialists
 2 v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688
 3 (9th Cir. 1988) (“A federal court does not have
 4 jurisdiction over a defendant unless the defendant has
 5 been served properly under Fed.R.Civ.P.4.").     As such,
 6 the Court vacates as moot, without prejudice, the
 7 Motion to Dismiss for Lack of Personal Jurisdiction.
 8                     III. CONCLUSION
 9     For the reasons set forth above, the Court chooses
10 to QUASH Service of Process per Defendant’s Motion
11 pursuant to 12(b)(5).   The Court further requires
12 Plaintiff to properly serve Defendant within 45 days of
13 this Order.
14
15 IT IS SO ORDERED.
16
17 DATED: November 16, 2018        s/ RONALD S.W. LEW
                                   HONORABLE RONALD S.W. LEW
18                                 Senior U.S. District Judge
19
20
21
22
23
24
25
26
27
28
                               8
